                                                                                            Case 1:21-cv-02935-VEC Document 14 Filed 04/09/21 Page 1 of 1
                                                                                                                                                USDC SDNY



              Love Letters © Bruce Helander (a client of the Firm) and The Parker Group
                                                                                                                                                DOCUMENT
                                                                                                          KENT, BEATTY & GORDON, LLP            ELECTRONICALLY FILED
                                                                                                                    ATTORNEYS AT LAW
                                                                                                                                                DOC #:
                                                                                                                   ELEVEN TIMES SQUARE          DATE FILED: 4/9/2021
                                                                                                                              NEW YORK, NY 10036
                                                                                                                    PHONE:   (212) 421-4300 FAX: (212) 421-4303
                                                                                                                                  WWW.KBG-LAW.COM




                                                                                          VIA ECF
                                                                                                        MEMO ENDORSED                                        April 7, 2021



                                                                                          The Honorable Valerie E. Caproni                                        Application GRANTED.
                                                                                          United States District Judge
                                                                                          Thurgood Marshall Unites States Courthouse                              SO ORDERED.
                                                                                          40 Foley Square
 Jack A. Gordon
                                                                                          New York, New York 10007
jag@kbg-law.com
   NY & NJ Bars                                                                                                                                                            4/9/20
                                                                                                                                                                           4/9/2021
                                                                                                                 Re:     TIAA v. Malafa, 21-CV-2935-VEC
                                                                                                                                                      C
                                                                                                                                                       HON. VALERIE CAPRONI
                                                                                          Dear Judge Caproni:                                          UNITED STATES DISTRICT JUDGE
                                                                                                   We represent Plaintiff Teachers Insurance & Annuity Association of America
                                                                                          (“TIAA”). Pursuant to Your Honor’s Individual Practices, we write to request permission
                                                                                          to file under seal two exhibits related to the Plaintiff’s Proposed Order to Show Cause for
                                                                                          a Preliminary Injunction and Temporary Restraining Order. Those exhibits are:
                                                                                                 x   An email from a TIAA client to defendant Malafa’s former TIAA email address
                                                                                                     (Declaration of Kenneth Bane dated April 6, 2021 (“Bane Decl.”) Ex. C); and
                                                                                                 x   An email from defendant Malafa to another TIAA client (Bane Decl. Ex. E).

                                                                                                  We request that undredacted versions of these exhibits be filed under seal in order
                                                                                          to protect the private information of TIAA’s clients. We will publicly file redacted versions
                                                                                          of these exhibits.

                                                                                                  While a presumption of public access applies to judicial documents, e.g.,
                                                                                          documents relevant to the performance of the judicial function and useful in the judicial
                                                                                          process, the weight of the presumption is “governed by the role of the material at issue”
                                                                                          and the resulting value of such information to the public. Lugosch v. Pyramid Co. of
                                                                                          Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). Courts must also balance against the weight
                                                                                          of the presumption any countervailing factors, such as “the privacy interests of those
                                                                                          resisting disclosure” including “the degree to which the subject matter is traditionally
                                                                                          considered private rather than public” and the “nature and degree of injury” resulting from
                                                                                          disclosure. See Lugosch, 435 F.3d at 120. Here, TIAA’s client information is not just
                                                                                          private but a trade secret, see ExpertConnect, L.L.C. v. Fowler, 2019 WL 3004161, at *5
                                                                                          (S.D.N.Y. July 10, 2019), and we submit that these limited redactions are appropriate.
                                                                                                                                                     Respectfully submitted,


                                                                                                                                                     Jack A. Gordon
